,”   -_347




                 OFFICE     OF THE ATTORNEY GENERAL       OF TEXAS
                                      AUSTIN
      GROVER   SELLERS
      ATTORNEY  GENERAL


    ibnorablo Ckwrgr H. Sheppard
    Comptroller of Publfo Aooountr
    Auetin, Terar

    Dear Sir:




!
                                                        gialaturo cover-
                                                        In item of


               We are In I                              request   oi   resent
    date reading aa foil

                                                izod to issue war-




                          doeaarod nlio, or ior the funeral of
                          an employee or an oifielrl or the
                          Le g iela tur
                                      wh oe
                                          1 8not a nlleoteb
                          member tharati?

                 ld.      Mesrager   oi oongratulatlons or oondol-
                          en008 to meabrrr ai the Legislature
                          or to Stat0 offioialr?
                                                                                       348

Honorable George 13,Sheppard, pa@              8




                      at thr Govenor*     roorptlon         or at the
                      C40vernor18 lnaugtwatlont

                'f.   Ylonr   orrorlnga, oo&gratulator~ ma80
                      .8a6e8,or merra6.8 of oon&oluhor to any
                      person rho 18 not a mxaber of the ktgl8-
                      latura or.who 1s a private lnditldual?W

           Swtioa         S oi Artfolo     b ot *ho Torar      Conrtitutioa    pro-
3des as roUow8;
                                    ;;,,.
                                      :.
               *Taxer shall bo lerl,h        and
                                          oolleoted by
         general laws and for pub110 purpose8 ~nly.~

                Yeotion   51 of   atiole    3 of    the   Texas Constitution    pro-
rides, in part,       as iollow8:

               *%%o Legf8laturo shall hare ao powe-rto mak8
         any grant or authorize  the making of any grant of
         pub110 money to MJ individual, assoolatloa o? ln-
         dltlduala, munlolpal or other oorporatfoar whatso-
         over’, l * *w

           seotlon 6 of nrtlsle            1.6 of   the Texae Constitution      pro-
via08 a8 r0iim8t

               Ilb ippropriatlon for private or dndlridaal
           pu~porer #hall k made. A retWar atatewnt, andor
           oath and an aoooant oi the rooolpts aad armdlturer
           oi ail pub110 noney ahall be publl8hed annuall~r, In
           8uoh mannora8 8hll be prraaribod bt law.*


8. w. (ra).
laturo     La
          “It 18 MlLifeSt  that Oortain Uponditul'oS
    mu6t b. mad. by th0 StatS, in the Way Of lS#iSbtiV@
    lponoos, or ths grant 0s logl8letlre power 00ula
    aeror be lr r e0t~iiy exorol8o4. wo 0~8 would quer-
    tion leg.iSlatirO   diSbUrSWWIt.8  fol’ oonriortabls am-
    srmt#ly halls   end committoo  room, or for clarka,
    statlonriy, eta. Within tb 84~0 ea%rgory         of logitii-
    nate lxpon8es 0s the Le g isla tur  or e0sllthor hous
    oomos roimbursoimnt to members for aotual axpmeer
    roaumably    inoarrod  h 0rd.r to ~tfoa’a doti. do-
    vo lvlaongdaly lathoziro8 ooaaitteea of the La&-
    laturo, or,& llther ~bauu;whon      r+eh loadttn
    momberm  aro   oallod to,oth8r points than the oapital,
    or whra aallod to the oapital othUwl8o than         during
    th0 SOSSiOM Of th8 hWi8&bIUhw

            In Torrell. Cbmatroller. v. Middleton. 187 S.W. 367,
3713, (writ or error Qenled) the Court ln ooa8trulag the protlslono
or ,,rticle16, Seotfon 8 of'the Conati~ution  of tho State Of Texas,
relative to an appropriation for the Govwnor’s Yonslon, la dofin-
lng tho dirroronoo ln appropriating e0noy for pub110 porpoerr and
private ~~rp08e8, statmd as fOiiOW8Z

           wCon81doring the oiroua8tmors under which the
     conrontlon met, tho et118 rou&ht k, bo remedied and
     tho ends to bo. eocoapll8hod, es roll as tho porcronnol
     of the nu(Pbor8, it oanuotr.aSOMbly   be hold that  It
     ever ontorod the mind of aey e&ember that th& Ooternor,
     under the gulae of mi.ntainin& the QOternor*s 8finslon,
     rould be rotod grOOOrlo8 to meintein hi8 houaohold,
     would be voted food and oero 0s the Covornor~a horeoa,
     garolin, end ropelrs for his lutombils    would bo toted
     Ub08o.a car48 Ma JWintSa intitetiOM (0 hi8 SOOid
     tunoti@no, and +$OfS,    @oat, rogotablrs, and fruits
     for hi8 tabls.
           *Oloerly  tho ltonu for whloh the oomptrollor
     sought aa a08 Ired to 188~ state unrrents, and rr0r
     uhlqh lotloa ho was rOStniMd, wore for rlrato end
     lndlVld~l QW OSO$, Ma JLOt,iOr th0 pUbi10 good, Uia
     the epproprlat1on mado for thut  pw~oro by the Iagls-
     latw   wag dlrootly ln tho taco 0s art1010 16, soa-
     tlon 6, of the Coastitutiea,  whloh lOmWLdS thet '118
     appropriation for privet0 or indltl&ual perp0808 shall
     be mad..' The artialos named wore oloarly  not for thr
                                                                                                       ,’
                                                                                                              350
Bbnorablo   Q8orge ii.   ahOQQUd,          QagO 4




     QorOInor in hi8 offioial OapaOlty, but for hi8 lndlvld-
                                                    .     .   -   -   -   -   -0   ---   o--o.    -0

     ual 8atl8faatlon and gratification. No governmental
                               r--------         govora.mont~
                                                    0a.

     or OffiClal object would              by toodinn
                           ild bo obtained br    feeding MA
                                                         and
     ShOO14J hi8 hOr8.8, by XSQaiting
                                    -  end
                                       --- fWa7hing
                                           - ------      gemllno
                                                         ,,--.A0
     for hi8 automobile, or by fu+~h#      grOOOrlO8 or other
                                    laht+e grooOrlo8
     1kUlArf.Sfor him to 00n8um.


            In our Oplnlon No. O-714, dated May 1, 19259,you were
.‘+dvisod that tho above quoted rovlslons of the Conatltutlon Would
not peralt the   QaaptroUor  to Pmaim l warrant la payaont 0s Wore1
OXQOnSOS 0s l janitor who we8 on thr ppyroll or the State Sonata
at the tlpU Of hi8 death.
           In aon8ldoratloa of Sal& eeonstitutioaal provi8ion8 and
authorities above referred to, it 18 the opinion Of this dOQm-
ment that you aro aot authmlzod to 188ue warrants COVOrlng the
Item8 or sxQonse sot out in detail in your request.

                                                                              Yours very         truly
                                                              A~~!fE?fGEttERd.,OF                      TFXM